EXHIBIT 10.3

THIRD AMENDMENT
TO THE
MADISON COUNTY BANK
DIRECTOR DEFERRED FEE AGREEMENT
DATED JULY 27, 2005
FOR
DANIEL L. TUNINK


THIS  THIRD AMENDMENT is adopted this 16th day of June, 2014, by and between
Madison County Bank, a nationally-chartered savings association located in
Madison, Nebraska (the “Bank”), and Daniel L. Tunink (the “Director”).


The Bank and the Director executed the Director Deferred Fee Agreement on July
27, 2005, effective as of January 1, 2005, a First Amendment on September 26,
2005, effective as of January 1, 2005, and a Second Amendment on June 18, 2007,
effective January 1, 2005 (the “Agreement”).


The undersigned hereby amend the Agreement for the purpose of modifying the
Director’s death benefit amount.  Therefore, the following changes shall be
made:
 
    1.)   The following Section 1.17a shall be added to the Agreement
immediately following Section 1.17:

 
             1.17a   “Projected Benefit” means the balance that would have
accumulated in the Director’s Deferral Account at Normal Retirement Age
                                           if it is assumed that the Director:
(1) continued to defer Fees at the same rate that the Director had been
deferring Fees on the date
                                          of the Director’s death; and (2) the
Director reached Normal Retirement Age.
 
    2.)   Section 5.1, “Death During Active Service,” shall be deleted in its
entirety and replaced with the following:
 
            5.1            Death During Active Service.  If the Director dies
while in active service to the Bank, the Bank shall pay to the Director’s
Beneficiary
                                           an amount that is the greater of: a)
the Deferral Account balance at the Director’s death; or b) the Projected
Benefit.  This benefit shall
                                           be paid to the Beneficiary in one
hundred eighty (180) equal monthly installments commencing with the
month  following Director’s
                                          death.  The Bank shall continue to
credit interest pursuant to Section 3.1.2 on the remaining account balance
during any applicable
                                             installment period.
 
The Effective Date of this Amendment shall be the 1st of January, 2014.  To the
extent that any term, provision, or paragraph of the Agreement is not
specifically amended herein, or in any other amendment thereto, said term,
provision, or paragraph shall remain in full force and effect as set forth in
said Agreement.
 
-1-


                                                          


 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS OF THE ABOVE, the parties hereto acknowledge that each has carefully
read this Amendment, had the opportunity to consult with qualified legal
counsel, and executed the original thereof on the first day set forth
hereinabove, and that, upon execution, each has received a conforming copy.


DIRECTOR:                                                                      BANK:
                                                                                            
Madison County Bank
 

 
/s/ Daniel L.
Tunink                                                        By         /s/
David J. Warnemunde
Daniel L. Tunink                                                             
Title    President
 
 
 
 
 
-2-